      Case 3:19-cr-04488-JLS Document 63 Filed 11/20/19 PageID.167 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 19CR4488-JLS
11          Plaintiff,
12                       v.
13                                                   PROTECTIVE ORDER
     THEODORE WILFRED GYI (4)
14     aka “Teddy”,
     AMBERLYN DEE NORED(6),
15     aka “Amberlyn Clark”
16
            Defendants.
17
18
19         Upon joint motion of the parties, pursuant to Rule 16(d) of the Federal Rules of
20 Criminal Procedure and 18 U.S.C. § 3771(a), good cause appearing, the Court finds that
21 a protective order is needed to prevent the unauthorized dissemination, distribution, or
22 use of the discovery materials containing the personal identifiable information of
23 victims and other third parties, to ensure that victims in this case are afforded their
24 statutory right to dignity and privacy, and to protect against further economic, physical,
25 and emotional harm to the victims, witnesses, and third parties.
26         IT IS HEREBY ORDERED that:
27         1.     The parties shall not disclose the substance of any discovery material
28 received from the Government, including all sealed court records, applications, orders,
      Case 3:19-cr-04488-JLS Document 63 Filed 11/20/19 PageID.168 Page 2 of 2




 1 reports, electronic data, and other documents or records, to any third party, unless such
 2 material is already a matter of public record, without prior approval of this Court.
 3        2.     Defense counsel shall review discovery with the defendant, and shall not
 4 provide a copy of any discovery to defendant, or leave a copy of the discovery with
 5 defendant.
 6        3.     The discovery may not be copied, reproduced, or further disseminated in
 7 any way or any other person or entity who is not a part of the defense team including
 8 defense counsel, paralegals, law clerks, secretaries, experts, investigators, assistants,
 9 interpreters, office personnel and employees of defense counsel.
10        4.     Nothing contained in this protective order shall prevent the parties from
11 conducting an investigation of the facts of this case, including interviewing witnesses
12 disclosed by the discovery materials, or from taking statements from witnesses
13 disclosed by the discovery materials, or from asking said witnesses if they themselves
14 have made prior statements to the Government that are disclosed in the discovery
15 materials, and about the contents of such statements.
16        6.     Should counsel withdraw or be disqualified from participation in this case,
17 any material received and any copies derived therefrom, shall be returned to the
18 Government within 10 days.
19        7.     The parties shall be required to communicate the substance of this order
20 and explain it to their client and any assistants before disclosing the substance of the
21 discovery to their clients or assistants.
22        SO ORDERED.
23
     Dated: November 20, 2019
24
25
26
27
28
                                               2
